Citation Nr: 1017123	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  04-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a claimed lung 
disability to include chronic obstructive pulmonary disease 
(COPD), as secondary to the service-connected ankylosing 
spondylitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision.  

The Board previously remanded the claim to the RO in November 
2006 and February 2009 for additional development of the 
record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The Veteran is shown to suffer from symmetrical 
reductions in forced expiratory volume at one second and 
forced vital capacity consistent with a superimposed 
restrictive disease process that as likely as not was caused 
by his service-connected ankylosing spondylitis.  

3.  The current lung disability attributable to COPD is shown 
to have been caused by the Veteran's long history of 
cigarette smoking; any aggravation of the underlying lung 
disability specifically due to COPD is shown to be due to his 
continuing pattern of smoking, rather than the service-
connected ankylosing spondylitis.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
pulmonary disability manifested by a superimposed restrictive 
disease process is proximately due to or the result of his 
service-connected ankylosing spondylitis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2009).  

2.  The Veteran's lung disability manifested by COPD is not 
proximately due to or the result of the service-connected 
ankylosing spondylitis.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  
See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The October 2003 VA examiner opined that the Veteran's COPD 
was not caused by the service-connected ankylosing 
spondylitis, but was instead due to his smoking history.  

It was noted in connection with a VA examination in June 2008 
that the Veteran had a history of smoking on pack of 
cigarettes per day for about 40 years.  He was noted to be 
smoking a half of a pack per day.  

There are two opinions addressing aggravation.  In the 
Veteran's favor is the opinion of an April 2009 VA examiner, 
who reviewed the Veteran's claims file and opined that 

it is more likely than not that [the Veteran's] 
ankylosing spondylitis has resulted in permanent 
worsening of his respiratory condition.  The 
symmetric reductions in forced expiratory volume at 
one second and forced vital capacity are actually 
more consistent with a restrictive process than from 
chronic obstructive pulmonary disease related to 
tobacco smoke.  His reduced forced vital capacity 
likely best reflects his current level of 
disability.  

Against the claim is the opinion of the December 2009 VA 
examiner who, based on the lack of literature linking 
ankylosing spondylitis and COPD, rendered a negative nexus 
opinion concerning aggravation.  

Based on this record, the Board finds the evidence to be at 
least in a state of relative equipoise in showing that a 
restrictive component of the Veteran's lung disability as 
likely as not was caused by the service-connected ankylosing 
spondylitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

On this record, given the Veteran's documented history and 
continuing pattern of smoking, the Board finds that any lung 
disability due to COPD is not shown to have been caused or 
aggravated by the service-connected ankylosing spondylitis.  

Therefore, by extending the benefit of the doubt to the 
Veteran, service connection for pulmonary disability 
manifested by a restrictive component is warranted.  



ORDER

Service connection for pulmonary disability manifested by a 
restrictive component as secondary to the service-connected 
ankylosing spondylitis is granted.  

Service connection for pulmonary disability manifested by 
COPD as secondary to the service-connected ankylosing 
spondylitis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


